Reynolds, J.
Appeal *888by the claimant from a decision of the Unemployment Insurance Appeal Board disqualifying her from receiving benefits effective July 29, 1965, on the ground that she voluntarily left her employment without good cause (Labor Law, § 593, subd. 1, par. [a]) and ruling that she willfully misrepresented to obtain benefits for which a forfeiture of 20 effective days was imposed (Labor Law, § 594). The board has found that claimant, a bakery sales clerk, left her employment for personal reasons, particularly because she was unable to obtain her employer’s permission to get a Saturday and Sunday off, her normal working days and the employer’s busiest days, and additionally because she felt that she needed permanent work and that as temporary replacement she would soon be released from employment. Here claimant urges that she was dismissed by her employer. The resolution of the conflict as to the cause of claimant’s separation from employment and whether such separation was for good cause are factual determinations and thus within the sole province of the board if suppported by substantial evidence (e.g., Matter of Frankel [Catherwood], 26 A D 2d 866; Matter of Gilmore [Catherwood], 25 A D 2d 462). On the instant record there is no basis to disturb the board’s determination of these issues. Similarly the board could properly find that claimant in indicating that she lost her job because “laid off slow no work” made a willful misrepresentation to obtain benefits (e.g., Matter of Clemente [Catherwood], 27 A D 2d 676 and cases cited therein). Decision affirmed, without costs. Herlihy, J. P., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Reynolds, J.